      Case 4:18-cv-02089-KOB-HNJ Document 16 Filed 08/17/21 Page 1 of 3                    FILED
                                                                                  2021 Aug-17 PM 03:35
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION

 CARLTON R. COCKRELL,                      )
                                           )
       Petitioner,                         )
                                           )
 v.                                        ) Case No. 4:18-cv-02089-KOB-HNJ
                                           )
 JEFF DUNN,                                )
                                           )
       Respondent.                         )

                          MEMORANDUM OPINION
      The magistrate judge entered a report on July 21, 2021, recommending the

court dismiss Petitioner Carlton R. Cockrell’s petition for a writ of habeas corpus as

successive pursuant to 28 U.S.C. § 2244(b)(3)(A). (Doc. 12). On August 4, 2021,

Cockrell filed objections to the report and recommendation. (Doc. 15).

      Cockrell’s objections inaccurately portray the magistrate judge’s report and

recommendation. Cockrell argues that the report “reflects that even when pleading

factual innocence, procedural default will preclude a habeas petition from being

considered on the merits,” resulting in “[b]urying the truth in order to merely adhere

to protocol.” (Doc. 15 at 2). Cockrell’s depiction of the report and recommendation

misses the mark. Nothing in the magistrate judge’s report prohibits Cockrell’s

petition “from being considered on the merits” after he has petitioned the Eleventh

Circuit Court of Appeals for authorization to file a successive petition pursuant to §
        Case 4:18-cv-02089-KOB-HNJ Document 16 Filed 08/17/21 Page 2 of 3




2244(b)(3)(A). In fact, the magistrate judge recommended that the court dismiss

Cockrell’s case without prejudice to allow Cockrell to do just that. (Doc. 12 at 6).

        Moreover, Cockrell fails to acknowledge Eleventh Circuit case law cited in

the report and recommendation squarely rejecting the argument he makes in his

petition and again here in his objections. (See Doc. 12 at 5, citing Bowles v. Sec’y,

Fla. Dep’t of Corr., 935 F.3d 1176, 1182 (11th Cir. 2019); In re Lambrix, 776 F.3d

789, 796 n.4 (11th Cir. 2015) (“There is no ‘fundamental miscarriage of justice’

exception to a state prisoner’s obligation to satisfy the statutory criteria in §

2244(b)(2)(B) in order to obtain our leave to file a second or successive § 2254

petition.”)).

        Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation and Cockrell’s objections, the

court    ADOPTS       the   magistrate   judge’s   findings   and   ACCEPTS        his

recommendation. Cockrell’s petition for a writ of habeas corpus is due to be

dismissed without prejudice for lack of jurisdiction because he has not received

authorization from the Eleventh Circuit to file a successive habeas petition. See 28

U.S.C. § 2244(b)(3)(A).

        This court may issue a certificate of appealability “only if the applicant has

made a substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2). To make such a showing, a “petitioner must demonstrate that reasonable


                                           2
     Case 4:18-cv-02089-KOB-HNJ Document 16 Filed 08/17/21 Page 3 of 3




jurists would find the district court’s assessment of the constitutional claims

debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000), or that “the

issues presented were adequate to deserve encouragement to proceed further.”

Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (internal quotations omitted). The

court finds Cockrell’s claims do not satisfy either standard.

      The court will enter a separate Final Order.

      DONE and ORDERED this 17th day of August, 2021.




                                       ____________________________________
                                       KARON OWEN BOWDRE
                                       UNITED STATES DISTRICT JUDGE




                                          3
